Citation Nr: 1513307	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  09-48 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disability, to include as a result of in-service exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The matter was previously remanded by the Board in July 2014.  

The Veteran testified at a February 2013 video-conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

A VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) dated March 2007 appointed the Alabama Department of Veterans Affairs as the Veteran's representative and is the most recent VA Form 21-22 of record.  While in the Veterans Benefits Management System (VBMS) the Veteran's representative is listed as the Florida Department of Veterans Affairs (and was copied on the January 2015 Supplemental Statement of the Case (SSOC)), no updated VA Form 21-22 is of record reflecting a change in representation.  As such, the Board will treat the Alabama Department of Veterans Affairs as the Veteran's representative.   

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Initially, in January 2015, a SSOC was mailed to the Veteran that was returned as undeliverable.  Upon review, the SSOC was mailed to a partially correct, but incomplete, address.  The address listed in VBMS appears to be correct and complete and was the address listed by the Veteran on his March 2007 VA Form 21-526 (Veteran's Application for Compensation and/or Pension).  To ensure that the Veteran has been afforded all possible due process, remand is required to provide the Veteran and his current representative with a copy of the January 2015 SSOC.

In addition, the July 2014 Board remand ordered a VA examination with respect to the Veteran's claim on appeal and stated in the directives that the VA examiner "should review the claims file."  The Veteran was afforded such examination in November 2014.  The examination report, however, noted that the Veteran's VA claims file was not reviewed.  While on remand, the November 2014 VA examiner (or suitable substitute) must review the entire claims file (to include VBMS and Virtual VA) and provide an addendum opinion addressing whether such review alters the opinion previously provided in the November 2014 VA examination report with respect to the Veteran's claimed skin disability.  In addition, subsequent to the November 2014 VA examination, the Veteran submitted additional private medical records from a dermatologist in November 2014; the medical professional's attention is invited to such records.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his current representative a copy of the January 2015 Supplemental Statement of the Case.  

2.  After completion of the directive above, obtain an addendum opinion from the VA examiner who conducted the November 2014 VA examination.  If that examiner is not available, obtain such opinion from a suitable substitute.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the opinion must reflect that a review of the entire claims file (to include VBMS and Virtual VA) was accomplished.

After review of the entire claims folder, the medical professional must provide an addendum opinion that addresses whether such review alters the opinion previously provided in the November 2014 VA examination report with respect to the Veteran's claimed skin disability, namely whether it is at least as likely as not (a 50 percent or greater probability) that a current skin disability is etiologically related to service.

While review of the entire claims folder is required, the medical professional's attention is invited to the private medical records from a dermatologist that were received in November 2014, after the prior VA examination.  

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




